United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-2805
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                   Michael Munz

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Dubuque
                                 ____________

                          Submitted: December 8, 2014
                             Filed: March 18, 2015
                                  [Published]
                                ____________

Before LOKEN, BYE, and SMITH, Circuit Judges.
                           ____________

PER CURIAM.

      Michael Munz appeals his sentence of 46 months' imprisonment for conspiracy
to manufacture methamphetamine. We affirm.
                                  I. Background
       Munz pleaded guilty to a conspiracy to manufacture methamphetamine in
violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846. The Sentencing
Guidelines advisory range for his crime was 46 to 57 months' imprisonment.

       At Munz's sentencing hearing, Munz requested a downward variance based in
part on a proposed amendment to the Drug Quantity Table in § 2D1.1 of the
Guidelines, which, if applied to Munz, would result in a two-level reduction in
Munz's total offense level.1 Munz and his lawyer also emphasized to the district
court,2 among other things, that Munz had no criminal record, a generally good work
history, and a difficult childhood. The court considered Munz's background, but it
also noted that he had twice tested positive for marijuana use during his pretrial
release, denied using marijuana despite the positive test results, and had a history of
using both marijuana and methamphetamine. In light of these and the other
sentencing factors set forth in 18 U.S.C. § 3553(a), the court declined to vary Munz's
sentence below the Guidelines range and instead sentenced him to 46 months in
prison—which was at the bottom of the Guidelines range—followed by three years
of supervised release.

                                II. Discussion
      Munz argues on appeal that the district court erred in failing to consider the
proposed amendment to the Guidelines and also imposed a substantively
unreasonable sentence. We review the district court's application of the Guidelines


      1
       Generally speaking, the amendment to the Drug Quantity Table reduces by
two levels the offense levels assigned for certain drug trafficking offenses. Although
the United States Sentencing Commission proposed the amendment on April 30,
2014, the amendment was not yet in effect at the time of Munz's sentencing.
      2
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.

                                         -2-
de novo, United States v. Blankenship, 552 F.3d 703, 704 (8th Cir. 2009), and the
reasonableness of the district court's sentencing decision for an abuse of discretion,
United States v. Reynolds, 643 F.3d 1130, 1134 (8th Cir. 2011).

       The district court did not err when it declined to consider the proposed
amendment in reaching its sentencing determination. The proposed amendment was
not in effect at the time Munz was sentenced. See United States v. Allebach, 526 F.3d
385, 389 (8th Cir. 2008) ("[T]he district court was not required to consider the
pending guidelines amendment. Consideration of the pending amendment is merely
permissible, not required.").

       With respect to Munz's argument challenging the substantive reasonableness
of his sentence, we note at the outset that "it will be the unusual case when [this
court] reverse[s] a district court sentence—whether within, above, or below the
applicable Guidelines range—as substantively unreasonable." United States v.
Feemster, 572 F.3d 455, 464 (8th Cir. 2009) (en banc) (quoting United States v.
Gardellini, 545 F.3d 1089, 1090 (D.C. Cir. 2008)); see also United States v. Deegan,
605 F.3d 625, 634 (8th Cir. 2010) ("Where, as here, a sentence imposed is within the
advisory guideline range, we typically accord it a presumption of reasonableness.").
After a careful review of Munz's contentions on appeal and the record before us,
including Munz's apparent use of marijuana in violation of the terms of his pretrial
release and subsequent denial of the same, we conclude that Munz's sentence was not
unreasonably harsh.

       Munz may disagree with how the district court weighed certain aspects of his
presentence report relative to the "positive parts" of the report, as he contends on
appeal, but that alone does not justify reversal in this case. United States v. Wilcox,
666 F.3d 1154, 1157–58 (8th Cir. 2012) (holding that "[t]he district court's choice to
assign relatively greater weight to the nature and circumstances of the offense than
to the mitigating personal characteristics of the defendant is well within the 'wide

                                         -3-
latitude [given] to individual district court judges in weighing relevant factors.'"
(quoting United States v. Wisecarver, 644 F.3d 764, 774 (8th Cir. 2011))); United
States v. Anderson, 618 F.3d 873, 883 (8th Cir. 2010) (alterations in original) ("The
district court may give some factors less weight than a defendant prefers or more to
other factors but that alone does not justify reversal.").

                                  III. Conclusion
      For the foregoing reasons, we affirm the sentence imposed by the district court.
                      ______________________________




                                         -4-